PER CURIAM:
Bruce Howard Perdue pled guilty, pursuant to a written plea agreement, to being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g) (2000). Perdue was sentenced to the statutory mandatory minimum term as an armed career criminal, under 18 U.S.C.A. § 924(e)(1) (West Supp.2006), to 180 months of imprisonment. On appeal, Per-due asserts that his sentence as an armed career criminal violates the Double Jeopardy clause.
Perdue’s argument is foreclosed by United States v. Presley, 52 F.3d 64 (4th Cir.1995), in which this court held that the Armed Career Criminal Act does not violate the Double Jeopardy Clause. Nor does the use of prior convictions to enhance a defendant’s sentence violate the holding in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Thompson, 421 F.3d 278 (4th Cir.2005) (noting that, where the defendant does not dispute any facts related to his prior convictions, the district court’s determination of the criminal history category does not violate the Sixth Amendment), cert. denied, — U.S. —, 126 S.Ct. 1463, 164 L.Ed.2d 250 (2006).
We therefore affirm Perdue’s sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED